625 S.E.2d 548 (2005)
STATE
v.
Rashawn D. YARRELL.
No. 448PA05.
Supreme Court of North Carolina.
November 22, 2005.
Daniel Shatz, Assistant Appellate Defender, for Rashawn D. Yarrell.
Garland N. Yates, District Attorney, for State.
The following order has been entered on the motion filed on the 21st day of November 2005 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 30th day of December 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 22nd day of November 2005."